Title: From Alexander Hamilton to Samuel Meredith, 28 August 1790
From: Hamilton, Alexander
To: Meredith, Samuel


Treasury DepartmentAugust 28th. 1790
Sir

I received your letter of the 21st Instant and delayed answering it untill it could be determined whether there would be occasion for your presence here. It being intended that the purchases to be made at New York under “the Act providing for the Reduction of the public Debt” shall be effected by the Treasurer of the United States, and it being deemed proper to commence the operation on the first Monday in September next, (the sixth day of that Month) I find it necessary to request your return to the Seat of Government, so early as to admit of three days reflection on the mode of proceeding.
I am Sir very respectfully   Your Obedient Servant
A Hamilton

During your absence some Bills have been drawn by your Clerk Mr Samuel Anderson, with
my permission on the Bank of North America. The receipts for the Cash from the Bank of New York having been first exhibited, the Cashier of the Bank of North America has been requested to pay them.
Samuel Meredith EsquireTreasurer of the U States.

